Title: From Thomas Jefferson to University of Virginia Board of Visitors, 15 August 1821
From: Jefferson, Thomas
To: University of Virginia Board of Visitors

We the subscribers visitors of the University of Virginia being of opinion that it will be to the interest of that institution to have an occasional meeting of the visitors by special call on the thursday preceding the next meeting of the General Assembly do therefore appoint that day for such meeting, and request the attendance of the sd visitors accordingly. witness our hands on the several days affixed to our respective signatures.Th: Jefferson Aug. 15. 1821.John H. Cocke Aug: 21James Breckinridge 4 Sepr 21